RESCRIPT
BLODGETT, J.
Heard in Newport County upon a petition for an injunction restraining respondent from the use of Bowery Court for the purpose of entering and leaving a garage owned by her with motor vehicles or carriages.
The lot of respondent upon which her garage is built abuts upon Bowery Court at the rear wall of the garage. It appears from the testimony that access to such garage can be had from Spring Street, a public highway- of Newport.
It further-appears that no easement has been granted to respondent in said Bowery Court, unless there be an easement by implication, and that an easement must be implied by reason that the use of said court is necessary to give access to said land of respondent.
The Court is not satisfied fro-in -the testimony adduced that the use of Bowery Court by the respondent is necessary for her enjoyment of access to her land from a public -highway, or that she has ever acquired any easement in said court either by grant, implication or acquiescence.
Petition for injunction granted.